 

 CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is made and entered into by and
between Eternal Energy Corp. (the “Company”) and Richard Findley (“Chairman”).
This Agreement shall become effective as of the consummation of the Transactions
contemplated by that certain Agreement and Plan of Merger executed by the
Company and American Eagle Energy, Inc. on the 12th day of April, 2011, (the
“Effective Date”). The Company and the Chairman may be referred to herein
collectively as “Parties” and individually as “Party.” In consideration of the
mutual promises, covenants and conditions hereinafter set forth and other good
and valuable consideration, the receipt and sufficiency of which the Parties
acknowledge, the Parties agree as follows:

 

1.          Nature and Purpose of Agreement. The Chairman is a shareholder of
EERG and is a member of its Board of Directors (“Board”). Prior to accepting
appointment to the Board, Chairman was the Chairman of the Board of Directors of
Ryland Oil Corporation and Chairman of the Board of Directors of American Eagle
Energy, Inc. The Chairman has vast experience in the oil and gas business,
particularly in Montana, North Dakota, Alberta and Saskatchewan and possesses
extensive knowledge of the Company’s oil and gas properties. The Chairman has
also participated in numerous efforts to secure financing necessary to develop
oil and gas investment opportunities. The Company wishes to engage the Chairman
to assist it in securing financing necessary to facilitate the Company’s
development of its oil and gas properties and other opportunities, to act
together with the Company’s Chief Executive Officer as a spokesperson for the
Company as it seeks to communicate with its shareholders and with investment
bankers and investors, to coordinate the activities of the Company’s Board and
to oversee issues related to the Company’s corporate governance, all pursuant to
the terms and conditions set forth in this Agreement. The Chairman desires to
accept this engagement, upon the terms and conditions set forth herein.

 

2.          Position, Responsibilities and Extent of Services.

 

2.1        Position and Responsibilities. Company hereby engages the Chairman to
function as the Chairman of its Board of Directors throughout the term of this
Agreement. In this capacity, the Chairman will (i) work together with the
Company’s Chief Executive Officer (“CEO”) to secure financing necessary to
facilitate the Company’s development of its oil and gas properties and other
opportunities, (ii) work together with the CEO to act as a spokesperson for the
Company as it seeks to communicate with its shareholders and with investment
bankers and investors, (iii) participate in the creation of the Company’s
strategic vision, (iv) coordinate the activities of the Company’s Board and
oversee issues related to the Company’s corporate governance, including, without
limitation, leading its Board meetings, coordinating Board subcommittees and
aiding in Board development, and (v) perform such other services as the Board
may reasonably request from time to time (the “Services”). Moreover, Company
shall not require the Chairman to infringe good business and professional ethics
or violate any statute, law, rule order, decree or ordinance.

 

2.2        Acceptance of Engagement. The Chairman hereby accepts this
engagement, all upon the terms and conditions set forth herein. The Chairman
agrees to perform all Services in accordance with the highest standards of
quality and professionalism. Without limiting the Chairman’s fiduciary duties to
the Company under law, the Chairman acknowledges and agrees that the Chairman
owes a duty of loyalty, fidelity, and allegiance to act at all times in the best
interests of the Company and its Affiliates and the Chairman agrees (i) to do no
act which injures or which might injure the Company, its business, interests,
goodwill or reputation and (ii) to observe and comply with all local, state and
federal laws, rules and regulations. In addition, the Chairman agrees to perform
the duties required of him hereunder faithfully, diligently and to the best of
his ability and to use his best efforts at all times to promote the best
interests of the Company and its affiliates.

 

 

 

 

2.3        Extent of Services. The Parties acknowledge and agree that the
Chairman shall not be required to devote all of his time, attention and energy
to the Company’s business. However, the Chairman shall devote at least thirty
percent (30%), on average, of each normal forty hour work week exclusively to
the business and interests of the Company and to the performance of the
Services.

 

2.4        Conflicts of Interest. The Chairman agrees that he shall not
knowingly become involved in a conflict of interest with the Company and upon
discovery of any conflict of interest or potential conflict of interest will
immediately take all action necessary to eliminate or avoid, as the case may be,
the conflict of interest of potential conflict. The Chairman shall disclose to
the Company any other facts which involve or may involve a conflict of interest
with the Company.

 

3.          Term of Agreement. The term of this Agreement shall commence on the
Effective Date and shall continue through and including June 30, 2012; provided,
however, that this Agreement shall thereafter continue for successive one-year
terms unless either Party shall give the other written notice of termination of
this Agreement not more than sixty days prior to expiration of the initial term
of this Agreement or of any one year extension thereof (the later of these dates
may be referred to herein as the “Expiration Date”), subject to the provisions
of the Section in this Agreement entitled “Termination or Expiration of
Agreement” (the “Term”). Notwithstanding the foregoing, the provisions of the
Sections in this Agreement entitled “Position, Responsibilities and Extent of
Services,” “Relationship of Parties,” “Non-competition; Secrecy,”
“Representations and Warranties” and “Miscellaneous” shall survive, and continue
in full force and effect, after any termination or expiration of this Agreement,
irrespective of the reason for the termination or any claim that the termination
was wrongful or unlawful.

 

4.          Payment of Compensation. As consideration for the performance of the
Services the Chairman pursuant to the terms of this Agreement, Company shall pay
the Chairman a consulting fee (“Consulting Fee”) in the amount of Five Thousand
and No/100s US dollars ($5,000.00 USD) for each full calendar month for which
the Chairman performs Services for the Company, or a prorated amount for each
portion of a calendar month for which the Chairman performs such Services. The
Consulting Fee shall be payable in arrears on the last day of each calendar
month.

 

5.          Reimbursement of Expenses. The Company shall reimburse the Chairman
for all reasonable travel, meals, entertainment and other expenses incurred by
the Chairman in connection with the Chairman’s performance of the Services or
otherwise incurred for and on behalf of the Company, upon the Chairman’s
submission to the Company of reasonable documentation pertaining to such
expenses.

 

6.          Company’s Cooperation. The Company agrees to furnish or cause to be
furnished to the Chairman access to such information and data relating to the
Company and its business as the Chairman reasonably requests, to provide the
Chairman with access to its officers, employees, agents, counsel and independent
accountants as may be reasonably necessary to perform The Chairman’s duties
hereunder, and to make space available on its premises during the Chairman’s
trips to Denver sufficient to enable the Chairman to perform the Services while
in Denver.

 

7.          Termination or Expiration of Agreement.

 

7.1        Termination at Company’s Election. The Company may terminate this
Agreement at any time during the Term, for any reason or no reason, with or
without Cause (defined below), and with or without notice, subject to provisions
of the Subsections of this Section entitled “Termination for Cause,”
“Termination Without Cause” and “Severance Following a Change in Control.”

 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 

2

 

 

 

7.1.1        Termination of this Agreement for Cause. If this Agreement is
terminated by the Company for Cause (defined below), the Chairman shall be
entitled to receive only the following: (i) payment of the Consulting Fee
through and including the date of the termination of this Agreement, and (ii)
reimbursement of business expenses incurred by the Chairman prior to the
termination of this Agreement. Unless otherwise provided by the terms of this
Subsection, the Chairman shall not be entitled to receive any Consulting Fees or
liquidated damages or any other amount in the event this Agreement is terminated
for Cause.

 

7.1.2        Termination of this Agreement Without Cause or for Good Reason. If
this Agreement is terminated by the Company without Cause (defined below) or if
this Agreement is terminated by the Chairman for Good Reason (defined below) ,
the Chairman shall be entitled to receive the following: (y) payment of the
Consulting Fee through and including the date of the termination of this
Agreement, and (z) reimbursement of business expenses incurred by the Chairman
prior to the termination of this Agreement. In addition, if this Agreement is
terminated pursuant to the terms of this Subsection and if the terms of the
Subsection of this Section entitled “Termination of Agreement Following a Change
in Control” do not apply to the termination of this Agreement, then, subject to
the condition precedent that the Chairman sign a general release of all claims
in a form approved by the Company in the exercise of its sole discretion, the
Company shall pay the Chairman liquidated damages in an amount equal to the
Chairman’s annual Consulting Fee as the same may have been changed through the
date of the termination of the Chairman’s engagement, less applicable
withholdings.

 

7.1.3        Termination of Agreement Following a Change in Control.

 

A.           If, immediately prior to or within twelve months following a Change
in Control (defined below): (i) this Agreement is terminated by the Company
without Cause; or (ii) this Agreement is terminated for Good Reason (defined
below) , the Chairman shall be entitled to receive the following: (y) payment of
the Consulting Fee through and including the date of the termination of this
Agreement, and (z) reimbursement of business expenses incurred by the Chairman
prior to the termination of this Agreement. In addition, if the termination of
this Agreement falls within the terms of this Subsection, then, subject to the
condition precedent that the Chairman sign a general release of all claims in a
form approved by the Company in the exercise of its sole discretion, the
Chairman shall also receive, and the Company shall pay the Chairman, liquidated
damages in an amount equal to the product of two times the Chairman’s annual
Consulting Fee as the same may have been changed through the date of the
termination of this Agreement.

 

B.           If the Chairman terminates this Agreement within sixty (60) days of
a Change in Control (defined below) for any reason other than Good Reason
(defined below), the Chairman shall be entitled to receive the following: (y)
payment of the Consulting Fee through and including the date of the termination
of this Agreement, and (z) reimbursement of business expenses incurred by the
Chairman prior to the termination of this Agreement. In addition, if the
Chairman terminates this Agreement within sixty (60) days of a Change in Control
for any reason other than Good Reason, then, subject to the condition precedent
that the Chairman sign a general release of all claims in a form approved by the
Company in the exercise of its sole discretion, the Chairman shall also receive,
and the Company shall pay the Chairman, liquidated damages in an amount equal to
the Chairman’s annual Consulting Fee as the same may have been changed through
the date of the termination of this Agreement.

 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 

3

 

 

C.           For purposes of this Agreement, the term “Change in Control” shall
mean the occurrence of any of the following events: (i) the consummation of any
transaction after the Effective Date in which any person or entity or group of
related persons and/or entities becomes the beneficial owner, directly or
indirectly, of securities representing more than twenty percent (20%) of the
combined voting power of the Company’s outstanding voting securities, (ii) three
or more directors, whose election or nomination for election is not approved by
a majority of the members of the Company’s Board of Directors on the Effective
Date, are elected within any twelve month period to serve on its Board of
Directors, or (iii) any merger (other than a merger in which the Company is the
survivor and there is no change of control pursuant to (i) or (ii) of this
sentence), reorganization, consolidation, liquidation, winding up or dissolution
of the Company or the sale of all or substantially all of its assets.

 

7.1.4           “Cause.” As used in this Agreement, “Cause” means:

 

A.           Criminal Conduct. The Chairman’s conviction of a crime punishable
as a felony or of any offense involving moral turpitude, dishonesty or immoral
conduct;

 

B.           Incarceration. The Chairman’s incarceration for any reason. For
purposes of this provision, incarceration means any confinement of the Chairman
by any federal, state or local governmental agency;

 

C.           Neglect or Other Misconduct. The Chairman’s conduct, neglect or
failure to act which (i) materially and adversely affects the business or
reputation of the Company; or (ii) renders his continued engagement by the
Company detrimental to the ordinary, continued, or successful operation of its
business, or (iii) is or is likely to be detrimental to, or which materially
interferes with, his ability to effectively perform the Services; or (iv)
constitutes the misappropriation, misuse, or misdirection of the Company’s funds
or property; or (v) materially interferes with or materially impairs the
ordinary operation of the Company’s business; or (vi) involves moral turpitude
and which is reasonably likely to cause damage to the Company’s business, its
reputation or its goodwill;

 

D.           Absence. The Chairman’s absence from the active performance of his
duties in the operation of the Company’s business on more than an occasional
basis, other than as a result of vacations or a disabling injury or illness;

 

E.           Violation of the Company’s Rules. The Chairman’s violation of the
Company’s material written rules, policies or procedures (which do not conflict
with the terms of this Agreement), after notice and not less than five (5)
business days opportunity to cure such failure or refusal;

 

F.           Failure to Perform the Services. The Chairman’s failure or refusal
to perform the Services, after notice and not less than five (5) business days
opportunity to cure such failure or refusal; or

 

G.           Violations of the Board of Director Directives. The Chairman’s
intentional violation of the lawful directives of the Company’s Board of
Directors.

 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 

4

 

 

7.1.5           “Good Reason.” As used in this Agreement, “Good Reason” means
the occurrence of any of the following without the Chairman’s prior written
consent and in the absence of any circumstance that constitutes Cause: (i) the
regular assignment to the Chairman of duties materially inconsistent with the
position and status of the Chairman; (ii) a material reduction in the nature,
status or prestige of the Chairman’s responsibilities or a materially
detrimental change in the Chairman’s title or reporting level, excluding for
this purpose an isolated, insubstantial or inadvertent action by the Company
which is remedied by the Company promptly after the Company’s receipt of written
notice from the Chairman; or (iii) a reduction by the Company of the Chairman’s
annual Consulting Fee.

 

7.2        Termination upon Death or Permanent Disability.

 

7.2.2      Termination Resulting from Death or Permanent Disability. This
Agreement will terminate automatically on the Chairman’s death or if the
Chairman becomes Permanently Disabled (as defined below) and the Consulting Fee
and other payments which the Chairman, or the Chairman’s beneficiaries or
estate, shall be entitled to receive shall be determined exclusively by
operation of this Subsection. In the event of the termination of this Agreement
as a result of the Chairman’s death or Permanent Disability, the Chairman, or
the Chairman’s beneficiaries or estate, shall receive from the Company: (y)
payment of the Chairman’s Consulting Fee through and including the date of
termination; and (z) reimbursement of business expenses incurred prior to the
date of termination. In addition, subject to the condition precedent that the
Chairman or his estate or his legal representative, as the case may be, sign a
general release of all claims in a form approved by the Company in the exercise
of its sole discretion, the Chairman or his beneficiaries or estate shall also
receive, and the Company shall pay the Chairman, an additional payment in an
amount equal to the product of one-half times the Chairman’s annual Consulting
Fee as the same may have been changed through the date of the termination of the
Chairman’s engagement, less applicable withholdings.

 

7.2.3       Permanent Disability. As used in this Agreement, “Permanent
Disability” and “Permanently Disabled” shall mean the incapacity of the Chairman
due to illness, accident, or any other reason to perform his duties for a period
of ninety (90) days, whether or not consecutive, during any twelve month period
of the Term, all as determined by the Company in its reasonable discretion. All
determinations as to the date and extent of incapacity of the Chairman shall be
made by the Board, upon the basis of such evidence, including independent
medical reports and data, as the Board in its discretion deems necessary and
desirable. All such determinations of the Board shall be final and binding upon
the Parties.

 

7.3        Termination at the Chairman’s Election. The Chairman may terminate
this Agreement prior to the expiration of the Term for any reason by providing
written notice to the Company at least thirty (30) days prior to the effective
date of the termination of this Agreement. If the Chairman terminates this
Agreement before expiration of the Term under any circumstances other than: (i)
for Good Reason (defined above), or (ii) within sixty (60) days of a Change in
Control (defined above) for any reason other than Good Reason (defined above),
then the Chairman shall be entitled to receive only the following: (i) payment
of the Chairman’s Consulting Fee through and including the effective date of the
termination of this Agreement, and (ii) reimbursement of business expenses
incurred by the Chairman prior to the date of upon which the Chairman gave the
Company notice of his termination of this Agreement. The Chairman shall not be
entitled to receive any Consulting Fee, liquidated damages or any other sum in
excess of the amount due pursuant to the terms of this Subsection, unless
otherwise expressly provided to the contrary herein.

 

7.4        Termination on Expiration of Term. If this Agreement is terminated on
the expiration of the Term in accordance with the Section in this Agreement
entitled “Term of Agreement,” the Chairman shall receive: (i) payment of the
Chairman’s Consulting Fee through and including the effective date of the
termination or expiration of this Agreement, and (ii) reimbursement of business
expenses incurred by the Chairman prior to the date of the expiration of the
Term. The Chairman shall not be entitled to receive any Consulting Fee,
liquidated damages or any other sum in excess of the Consulting Fee due pursuant
to the terms of this Subsection

 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 

5

 

  

8.          Relationship of Parties. The Company and the Chairman agree that the
Chairman's relationship to the Company shall, during the period or periods of
his engagement by the Company and while performing the Services, be that of an
independent contractor. The Chairman shall, subject to the terms of this
Agreement, be free to dispose of such portion of his entire time, energy, and
skill during regular business hours, in such manner as the Chairman sees fit and
to such persons, firms, or corporations as he deems advisable. The Chairman
shall not be considered as having employee status with the Company or as being
entitled to vacation pay, sick leave, retirement benefits, social security,
workmen's compensation, disability or unemployment insurance benefits of any
kind from the Company. The Chairman acknowledges that he shall not be treated by
the Company as an employee for purposes of the Federal Insurance Contribution
Act, the Social Security Act, the Federal Unemployment Tax Act, Federal income
tax withholding or any similar law or laws enacted by the Federal government or
by any State or local government. The Chairman further acknowledges that he
shall not be entitled to unemployment insurance benefits unless he is provided
unemployment compensation coverage by himself or some other entity other than
the Company. The Chairman agrees that he is obligated to and shall timely pay
all federal and state income tax on any and all compensation for services
rendered paid pursuant to this contractual relationship. The Chairman agrees to
promptly and timely comply with these laws. At each calendar year end, the
Company shall issue to the Chairman an IRS Form 1099 certifying the total amount
of Consulting Fees paid to the Chairman by the Company during each calendar
year. The Form 1099 shall be issued using the employer identification number or
such other number provided to the Company by the Chairman.

 

9.          Non-competition; Secrecy.

 

9.1           Assistance to Competitors. Unless otherwise provided in this
Subsection, the Chairman shall not during the Term and for a period of two years
following the termination or expiration of this Agreement own a material
interest in, render financial assistance to, or offer personal services to
(whether for payment or otherwise), (i) any person or entity that competes with
the Company in the Company Business (defined below), or (ii) any person or
entity or any subsidiary or affiliate of any person or entity which is pursuing
any business or investment opportunity which the Company reviewed within the
previous six month period. “Company Business” shall mean the conduct of the oil
and gas exploration and development business in those basins or areas of mutual
interest (i) within which the Company directly or indirectly owns, leases or
otherwise holds mineral interests, (ii) as to which the Company is actively
evaluating the desirability of directly or indirectly acquiring mineral
interests, or (iii) as to which the Company is endeavoring to directly or
indirectly acquire mineral interests. Notwithstanding anything to the contrary
set forth in this Agreement, the Chairman shall have the right to own a material
interest in or render financial assistance to any person or entity in connection
with a project or opportunity in which the Company has failed or declined to
exercise its right of first refusal described below. The Chairman agrees that
during the Term he will offer the Company a right of first refusal, in writing,
to pursue all opportunities of which the Chairman learns involving the
exploration, development and production of hydrocarbons. Contemporaneously with
the Chairman’s delivery of such written notification to the Company, the
Chairman shall provide the Company with all material information in the
Chairman’s possession or control which is reasonably necessary to enable the
Company to evaluate the economic viability and risks of pursuing each such
opportunity. Company shall exercise its right of first refusal to pursue such an
opportunity by giving the Chairman written notice of its exercise within forty
five business days of its receipt of the Chairman’s written notification and all
of the information described above.

 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 

6

 

  

9.2           Confidential Information. The Chairman acknowledges and agrees
that the Company is engaged in business activities in which it is and will in
the future be crucial to develop and retain proprietary, trade secret, or
confidential information for the benefit of the Company (collectively,
“Confidential Information”). Accordingly, the Chairman shall not at any time
during the Term or for a period of three years following the termination or
expiration of this Agreement, (i) divulge, convey or communicate any
Confidential Information to any person or entity, except as may be expressly
authorized in writing by the Company or as may be necessary for the Chairman to
perform the Services, or (ii) use any Confidential Information for the
Chairman’s own benefit or the benefit of any person or entity other than the
Company. Confidential Information includes, but is not limited to geological,
geophysical, and engineering data, models, analyses, compilations, estimates of
reserves, interpretations, data, studies, reports, business plans, business
methods, contractual and financial information, matters of a technical or
intellectual nature such as inventions, designs, improvements, processes of
discovery, techniques, methods, ideas, discoveries, developments, know-how,
formulae, compounds, compositions, specifications, trade secrets, specialized
knowledge, or matters of a business nature such as information about costs and
profits, records, customer lists, customer data, sales data and other data in
whatever form stored or maintained, whether oral, written, documentary, digital,
computer storage or otherwise.

 

9.3           Ownership of Ideas. The Company shall own, and the Chairman hereby
transfers and assigns to the Company, all rights, of every kind and character
throughout the world, in perpetuity, in and to any and all materials, ideas,
concepts and results inuring from, relating to, or in connection with the
Chairman’s performance of the Services or the conduct of the Company Business,
or conceived of or produced by the Chairman during the Term and which relate to
the Company Business. The Parties acknowledge and agree, however, that such
transfer and assignment shall not apply to, or attach in and to, any materials,
ideas or concepts which fall outside the ambit of this Agreement. The Chairman
shall execute and deliver to the Company such assignments, certificates of
authorship, or other instruments as the Company may require from time to time to
evidence the Company’s ownership of such materials, ideas and other results.

 

9.4           Company Property. All records, papers, documents, materials, and
electronically stored data kept, made, or received or learned by the Chairman
while performing the Services or acting as the Chairman of the Company’s Board,
or generated for, in the course of, or in connection with conduct of the Company
Business, whether or not containing Confidential Information, shall be and
remain the exclusive property of the Company (collectively referred to as
“Company Property”) at all times during and after the termination or expiration
of this Agreement, without regard to how the Chairman came into possession of
any Company Property or whether the Chairman played any role in creating any
Company Property. The Chairman shall not destroy any Company Property or remove
any Company Property from the Company’s premises, whether during the Term or
after the termination or expiration of this Agreement, except as expressly
directed for the purpose of performing the Services on behalf of the Company.
Upon the termination or expiration of this Agreement at any time and for any
reason, or upon the Company’s request at any time and for any reason, the
Chairman shall promptly return all Company Property to the Company, at the
Chairman’s expense, without keeping a copy of any such Company Property for
himself or any other entity or individual. The Chairman will, upon request by
the Company, certify his compliance with the terms of this Subsection.

  



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 

7

 

 

9.5         Interference with Employees and Clients. 

 

9.5.1      Non-Solicitation of Employees. During the Term, and for a three-year
period thereafter, shall not, directly or indirectly, whether for his own
benefit or for the benefit of any other entity or individual: (i) solicit,
encourage, or in any way influence any person or entity employed by, or engaged
to render services on behalf of, the Company, to cease performing services for
the Company, or to engage in any activity contrary to or conflicting with the
interests of the Company; (ii) hire away any person or entity employed by, or
engaged to render services on behalf of, the Company; or (iii) otherwise
interfere to the Company’s detriment in any way in the Company’s relationship
with any person or entity who is employed by, or engaged to render services on
behalf of, the Company.

 

9.5.2      Non-Solicitation of Clients. During the Term, and for a three-year
period thereafter, the Chairman shall not, whether for his own benefit or for
the benefit of any other entity or individual, take any action which could cause
any customer or client of the Company to limit, curtail or terminate its
business relationship with the Company.

 

9.5.3      Injunctive Relief. The Chairman and the Company acknowledge and agree
that (i) the Chairman’s breach of his obligations under this Section would cause
the Company irreparable harm and that monetary damages alone would not be an
adequate remedy for any such breach; and, therefore, (ii) if the Chairman
breaches this Section, the Company shall be entitled to obtain injunctive relief
(and any other form of equitable relief), as well as any other remedies
(including monetary damages) to which the Company is entitled as a consequence
of such breach or otherwise.

 

10.        Representation and Warranties. The Chairman represents and warrants
to the Company that he is under no contractual or other restriction or
obligation that is materially inconsistent with the execution of this Agreement,
the performance of his duties hereunder, or the rights of the Company hereunder,
including, without limitation, any development agreement, non-competition
agreement or confidentiality agreement previously entered into by the Chairman.

 

11.        Miscellaneous.

 

11.1        Agreement Binding. This Agreement shall be binding upon the Parties,
their legal representatives, and permitted successors and assigns. The covenants
of this Agreement relating to the Chairman’s performance of the Services for and
on behalf of Company may not be assigned by the Chairman. The Company may assign
this Agreement as it shall determine appropriate in the exercise of its
discretion.

 

11.2        Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when delivered to and
received personally by the recipient, (b) when sent to and received by the
recipient by facsimile (receipt electronically confirmed by sender’s facsimile
machine) if during normal business hours of the recipient, otherwise on the next
business day, (c) one business days after the date when sent to the recipient by
reputable express courier service (charges prepaid) and delivery confirmed, or
(d) three business days after the date when mailed to the recipient by certified
or registered mail, return receipt requested and postage prepaid and such
receipt is confirmed. Such notices, demands and other communications shall be
sent to the Parties at the addresses indicated below or to such other address as
a Party may direct on written notice given pursuant to the terms of this
Section:

 



If to the Chairman:                



 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 





8

 

 



If to the Company: Eternal Energy Corp.   Attn: President    2549 S. Main
Street, Suite 202   Littleton, CO 80120



 

11.3        Waiver. Any Party may, by written notice to another, (i) extend the
time for the performance of any of the obligations or other actions of the other
under this Agreement; (ii) waive any inaccuracies in the representations or
warranties of the other contained in this Agreement or in any document delivered
pursuant to this Agreement; (iii) waive compliance with any of the conditions or
covenants of the other contained in this Agreement; or (iv) waive performance of
any of the obligations of the other under this Agreement. The waiver by any
Party hereto of a breach of any provision hereunder shall not operate or be
construed as a waiver of any prior or subsequent breach of the same or any other
provision hereunder.

 

11.4        Entire Agreement. This Agreement constitutes the entire agreement
between the Parties relating to the subject matter of this Agreement and
supersedes all prior and contemporaneous negotiations, understandings, or
agreements between the Parties, whether oral or written, expressed or implied.
This Agreement may be amended at any time and in any particular by a writing
signed by both Parties.

 

11.5       Severability. If any covenant or agreement set forth herein conflicts
with any applicable statute, law, rule or regulation, such covenant or agreement
shall be deemed by the Parties to be modified but only to the extent necessary
to conform to what is allowed under such statute, law, rule or regulation. If
for any reason whatsoever, any one or more of the provisions of this Agreement
shall be held or deemed to be inoperative, unenforceable or invalid as applied
to any particular case or in all cases, such circumstances shall not have the
effect of rendering such provision invalid in any other case or of rendering any
of the other provisions of this Agreement inoperative, unenforceable or invalid.

 

11.6        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado exclusive of the conflict of
law provisions thereof.

 

11.7        Arbitration.

 

11.7.1      Exclusive Remedy. Except as set forth in the Subsection in this
Section entitled “Claims Not Subject to Arbitration,” arbitration shall be the
sole and exclusive remedy for any dispute, claim, or controversy of any kind or
nature (a “Claim”) arising out of, related to, or connected with this Agreement,
the Chairman’s engagement by the Company, or the termination or expiration of
this Agreement, including any Claim against any parent, subsidiary, or
affiliated entity of the Company, or any director, officer, employee, or agent
of the Company or of any such parent, subsidiary, or affiliated entity. It also
includes any Claim against the Chairman by the Company, or any parent,
subsidiary or affiliated entity of the Company.

 

11.7.2      Claims Subject to Arbitration. Except for claims described in the
Subsection in this Section entitled “Claims Not Subject to Arbitration,” this
Agreement specifically includes (without limitation) all Claims under or
relating to any federal, state or local law or regulation prohibiting
discrimination, harassment or retaliation based on race, color, religion,
national origin, sex, sexual orientation, age, disability or any other condition
or characteristic protected by law; demotion, discipline, termination or other
adverse action in violation of any contract, law or public policy; entitlement
to wages or other economic compensation; any Claim for personal, emotional,
physical, economic or other injury; and any Claim for business torts or
misappropriation of confidential information or trade secrets.

 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 

9

 

  

11.7.3      Claims Not Subject to Arbitration. This Subsection does not preclude
either Party from making an application to a court of competent jurisdiction for
provisional remedies (e.g., temporary restraining order or preliminary
injunction), subject to the Colorado Revised Statutes. This Agreement also does
not apply to any claims by the Chairman: (i) filed with an administrative agency
which are not legally subject to arbitration under this Agreement, or (ii) which
are otherwise expressly prohibited by law from being subject to arbitration
under this Agreement.

 

11.7.5      Procedure. The arbitration shall be conducted in the City and County
of Denver. Any Claim submitted to arbitration shall be decided by a single,
neutral arbitrator (the “Arbitrator”). The Parties to the arbitration shall
mutually select the Arbitrator not later than 45 days after service of the
demand for arbitration. If the Parties for any reason do not mutually select the
Arbitrator within the 45 day period, then any Party may apply to any court of
competent jurisdiction to appoint a retired judge as the Arbitrator. The
arbitration shall be conducted in accordance with the Colorado Revised Statutes,
except as modified by this Agreement. The Arbitrator shall apply the substantive
federal, state, or local law and statute of limitations governing any Claim
submitted to arbitration. In ruling on any Claim submitted to arbitration, the
Arbitrator shall have the authority to award only such remedies or forms of
relief as are provided for under the substantive law governing such Claim. The
Arbitrator shall issue a written decision revealing the essential findings and
conclusions on which the decision is based. Judgment on the Arbitrator’s
decision may be entered in any court of competent jurisdiction.

 

11.7.6      Interpretation of Arbitrability. The Arbitrator, and not any federal
or state court, shall have the exclusive authority to resolve any issue relating
to the interpretation, formation or enforceability of this Subsection, or any
issue relating to whether a Claim is subject to arbitration under this
Subsection, except that any Party may bring an action in any court of competent
jurisdiction to compel arbitration in accordance with the terms of this Section.

 

11.8        Attorneys’ Fees. If any Party shall commence any action or
proceeding against another Party in order to enforce the provisions hereof, or
to recover damages as the result of alleged breach of any of the provisions
hereof, the prevailing party therein shall be entitled to recover all reasonable
costs incurred in connection therewith, including, but not limited to,
reasonable attorney' fees.

 

11.9        Gender and Number. As used herein, the masculine gender shall
include the feminine and neuter genders, and the singular shall include the
plural, and vice versa, where the context requires.

 

11.10      Captions. All captions, titles, headings and divisions hereof are for
purposes of convenience and reference only, and shall not be construed to limit
or affect the interpretation of this Agreement.

 

11.11      Counterparts; Electronic Signatures. For the convenience of the
Parties, any number of counterparts of this Agreement may be executed by any one
or more Parties hereto, and each such executed counterpart shall be, and shall
be deemed to be, an original, but all of which shall constitute, and shall be
deemed to constitute, in the aggregate, but one and the same instrument. This
Agreement may be circulated for signature through electronic transmission,
including, without limitation, facsimile and email, and all signatures so
obtained and transmitted shall be deemed for all purposes under this Agreement
to be original signatures until such time, if ever, as original counterparts are
exchanged by the Parties.

 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 

10

 

 

 

11.12         Independent Legal Advice. The Chairman acknowledges that he has
been advised to obtain independent legal advice with respect to this Agreement
and that he has had the opportunity to do so.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement effective as
of the day and year first above written.

 



COMPANY:   THE CHAIRMAN: Eternal Energy Corp.           By:         Chief
Executive Officer   Richard Findley



 



Eternal/Documents/Employment Agreement/Findley Consulting

Agreement/2011 Consulting Agreement



 



11

 

 



 



